Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on July 1, 2022 is acknowledged.
3.	Claims 4-5, 8 and 12 have been cancelled.
4.	Claims 1-3, 6-7 and 9-11 are pending in this application.

Priority
5.	Applicant claims foreign priority to KR 10-2017-0121382 (9/20/2017). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is July 10, 2018 until the foreign priority date is perfected. 


Restriction
6.	Applicant's election with traverse of Group 1 (claims 1-3 and 6) and election with traverse DOPA as the species of catechol derivative of the mussel adhesive protein, hyaluronic acid as the species of anionic polymer, 50% as the degree of catechol of the anionic polymer species in the reply filed on July 1, 2022 is acknowledged.  The traversal is on the ground(s) that the Office has not shown undue burden in searching a range for a substitution degree of the hyaluronic acid of 10% to 52%. Applicant further argues that the subject matter of pending claims 1-3 and 6 are patentable over the references to Cha and Stewart.  This is not found persuasive because the burden is not involved in the 371 application. Therefore, this argument is moot. Next, in the previous office action, the lack of unity of invention was established in view of Cha et al and Stewart et al. .
The requirement is still deemed proper and is therefore made FINAL Claims 7 and 9-11 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-3 and 6 are examined on the merits in this office action.


Objections
7.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to...” at line 1 of the abstract. Further, at line 4, the abstract recites, "…the present invention relates to..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract is recommended to be amended to recite, “A coacervate comprising…and a method for producing the coacervate is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
8.	Claim 2 is objected to for the following minor informality: Claim 2 recites, “…comprises 10% to 100% of a total number of tyrosine residues constituting the mussel adhesive protein is substituted by a catechol derivative.” This recitation is a little confusing. Applicant is recommended to amend this claim. For example, the claim may be amended to recite, “…a total number of tyrosine residues in the mussel adhesive protein is a catechol derivative substitution.”

Rejections
35 U.S.C. 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components involved in the coacervate claimed in the independent claim 1. Currently, instant claim 1 recites a product by process, without reciting the components involved in the coacervate. Because claims 2-3 and 6 depend from indefinite claim 1, these too are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


35 U.S.C. 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Cha et al (KR-10-2016-0113372, filed with IDS) in view of Stewart et al (JP2014177636, filed with IDS, machine English translation used and enclosed in the previous office action), as evidenced by Park et al (BioMacromolecules, April 25, 2016, 17: 1939-1948).
The applied reference has a common Inventors (Hyung Joon Cha and Hyo Jeong Kim)  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
17.	Cha et al teach a cationic protein comprising the catechol derivative (see abstract). Cha et al teach catechol derivative and the coacervate in which the anionic polymer is crosslinked (see claim 1). Cha et al teach that the catechol derivative is selected from the group consisting of DOPA, DOPA o-quinine, dopamine, TOPA, TOPA quinone, and there derivative (see claim 2). Cha et al teach that the catechol derivative coverts the pTyr within the cationic protein (see claim 3), wherein the adherent composition is 10-100% of pTyr transformed to the catechol derivative (see claim 5). Instant claim 1 recites a product by process. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]). 
Additionally, with respect to the limitation in the preamble of claim 6, “An adhesive comprising..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the structure of the active composition, the coacervate. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. 
	The difference between the reference and the instant claim is that the reference does not teach catechol-substituted with Hyaluronic acid.
18.	However, Stewart et al teach coacervate generated by mixing a polyanionic protein with polyanion polymer selected from hyaluronic acid and the like having a crosslinking group such as catechol (see for example, paragraphs ]0026]-[0027], [0031], [0036] and [0041]). As evidenced by Park et al, hyaluronic acid-catechol (HA-CA) conjugate has the structure
    PNG
    media_image1.png
    220
    309
    media_image1.png
    Greyscale
 (see Figure 1A). This is the same structure as instant Figure 1
    PNG
    media_image2.png
    258
    272
    media_image2.png
    Greyscale
.
19.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cha et al and Stewart et al, as evidenced by Park et al, since both Cha et al and Stewart et al teach an adhesive coacervate adhesive. One of ordinary skill in the art would be motivated with a reasonable expectation of success, since Stewart et al teach that catechol-substituted anionic polymer, such as hyaluronic acid is successful.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654